DETAILED ACTION
This action is responsive to communications: Application filed 13 Jul. 2020.
Claims 1-15 are pending in this case. Claims 1, 6 and 11 are independent claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by D’Amore et al. (Pub. No.: US 2014/0324968; Effective Filed Date: Dec. 29, 2011) (hereinafter “D’Amore”).
Regarding independent claim 1, D’Amore disclose a method of managing data, the method comprising:
(a)    creating, by a first user equipment (UE), a data (0031; 0042; D’Amore disclose a user of a user device creating “source work” (data) to be used in a collaboration system.).
(b)    transferring, by the first UE, the data to a server (0056; 0087; 0089;  D’Amore disclose media files can be uploaded and downloaded, and media files can be edited online in association with the Working Profile. According to various embodiments, an Owner is a user, entity, or user device that owns 
(c)    editing, by a second UE, the data, the second UE comprising persistent memory, wherein only a portion of the data is maintained in the persistent memory of the second UE during the editing (0030; 0039; 0114-0115; D’Amore disclose a copy of a work on a user’s device, wherein the device includes persistent memory, non-persistent memory or a combination of persistent memory and non-persistent memory.  D’Amore also disclose User 1 provides to the CWCS a recording of the song fragment (Source Work) and the terms of collaboration and use thereof by potential collaborators using the CWCS. According the terms and conditions User 2 can only download the sound recording of the Source Work to effectuate the collaboration, wherein User 2 writes new verses and a bridge for the song, completing it.).
(d)    in response to completion of the editing, automatically removing, by the second UE, the data from the persistent memory of the second UE (0114;  D’Amore also disclose User 1 provides to the CWCS a recording of the song fragment (Source Work) and the terms of collaboration and use thereof by potential collaborators using the CWCS. According the terms and conditions User 2 can only download the sound recording of the Source Work to effectuate the collaboration, wherein User 2 writes new verses and a bridge for the song, completing it. User 2 then makes a sound recording of the completed song collaboration in User 2's Offline Studio.  User 2's sound recording is rendered, and prompted to by the CWCS Software Plug-in that the new incarnation of the sound recording will be updated with the Master Profile.  Then, the CWCS Software Plug-in updates and uploads the modified Source Work. Thus automatically removing, by the second UE, the data from the persistent memory of the second UE).
Regarding dependent claim 2, D’Amore disclose the method according to claim 1, wherein the data comprises videos, photographs, and audio recordings (0041-0042).
Regarding dependent claim 3, D’Amore disclose the method according to claim 1, wherein the server is one of a local area network device and a wide area network (0016; 0042).
Regarding dependent claim 5, D’Amore disclose the method according to claim 1, wherein the editing comprises cutting, cropping, combining, titling, transitioning, or filtering the data (0122; D’Amore disclose once User 5 has finished with his images, he uses the CWCS Software Plug-in to convert the image files and import them into the Working Profile.  After reviewing all the work of User 4 and User 5, writer User 3 combines the images and comic book text into a new, completed comic book in the Working Profile Online Studio.).
Regarding independent claims 6 and 11,  D’Amore disclose an apparatus for managing data, the apparatus comprising at least one processor and a memory storing computer instructions executable by the at least one processor, wherein the memory and the computer instructions and the at least one processor are configured to cause the apparatus to at least:
(a)    receive a data (0056; 0087; 0089;  D’Amore disclose media files can be uploaded and downloaded, and media files can be edited online in association with the Working Profile. According to various embodiments, an Owner is a user, entity, or user device that owns the rights to upload or otherwise provide to the CWCS a Source Work or Collaborative Work for audition and/or collaboration.).
 (0114;  D’Amore disclose User 1 provides to the CWCS a recording of the song fragment (Source Work) and the terms of collaboration and use thereof by potential collaborators using the CWCS. According the terms and conditions User 2 can only download the sound recording of the Source Work to effectuate the collaboration ((b)    transmit a second data, the second data being based on the data), wherein User 2 writes new verses and a bridge for the song, completing it ((c)    receive a third data, the third data comprising changes to the second data). User 2 then makes a sound recording of the completed song collaboration in User 2's Offline Studio.  User 2's sound recording is rendered, and prompted to by the CWCS Software Plug-in that the new incarnation of the sound recording will be updated ((d)    editing the data based on the received third data) with the Master Profile.  Then, the CWCS Software Plug-in updates and uploads the modified Source Work. Thus automatically removing, by the second UE, the data from the persistent memory of the second UE).
Regarding dependent claims 7 and 12, D’Amore disclose the apparatus according to claims 6 and 11 respectively, wherein the data comprises videos, photographs, and audio recordings (0041-0042).
Regarding dependent claims 8 and 13, D’Amore disclose the apparatus according to claims 6 and 11 respectively, wherein the second data comprises a portion of the data (0114-0115; D’Amore disclose a copy of a work on a user’s device, wherein the device includes persistent memory, non-persistent memory or a combination of persistent memory and non-persistent memory.  D’Amore also disclose User 1 provides to the CWCS a recording of the song fragment (Source Work) and the terms of collaboration and use thereof by potential collaborators using the CWCS. According the terms and conditions User 2 can only download the sound recording of the Source Work (second data comprises a portion of the data) to effectuate the collaboration, wherein User 2 writes new verses and a bridge for the song, completing it.).
Regarding dependent claims 9 and 14, D’Amore disclose the apparatus according to claims 6 and 11 respectively, apparatus according to claim 6, wherein the apparatus is one of a local area network device and a wide area network (0016; 0042).
Regarding dependent claims 10 and 15, D’Amore disclose the apparatus according to claims 6 and 11 respectively, wherein the editing comprises cutting, cropping, combining, titling, transitioning, or filtering the data  (0122; D’Amore disclose once User 5 has finished with his images, he uses the CWCS Software Plug-in to convert the image files and import them into the Working Profile.  After reviewing all the work of User 4 and User 5, writer User 3 combines the images and comic book text into a new, completed comic book in the Working Profile Online Studio.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over D’Amore et al. (Pub. No.: US 2014/0324968; Effective Filed Date: Dec. 29, 2011) (hereinafter “D’Amore”) in view of Gooch et al. (Pub. No.: US 2008/0313057; Filed: Jun. 17, 2008) (hereinafter “Gooch”).
Regarding dependent claim 4, D’Amore does not expressly disclose the method according to claim 1, wherein the editing comprises streaming a portion of the transferred data to the second UE.
Gooch teach streaming a portion of the transferred data to the second UE (0082-0083; Gooch teaches providing a streaming video or streaming audio content file in response to a request for the respective items by one or more member stations.).
Therefore at the time of the invention, it would have been obvious to one of ordinary skill in the art to combine Gooch with D’Amore for the benefit of providing a streaming unit that may manage a store of video and/or audio content items and that is capable of managing the concurrent delivery of multiple outgoing video and/or audio streams from collaborative solicitation server to member stations in response to requests for electronic video/audio content items (0014).
NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J DEBROW whose telephone number is (571)272-5768.  The examiner can normally be reached on 09:00 - 06:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/James J Debrow/
Primary Patent Examiner
Art Unit 2144
571-272-5768